The Attorney          General of Texas
                                                 June 16, 1982
MARK WHITE
Attorney General


Supreme Court Building                                                   opinion No. NW-480
                               Honorable Reynaldo S. Cantu. Jr.
P. 0. BOX 12546
Austin. TX. 76711. 2548
                               Criminal District Attorney
512/475-2501                   Cameron County                            Re: Whether a municipal parking
Telex 91W674.1367              Hall of Justice                           regulation is a criminal law
Telecopier   51214750266       974 E. Harrison Street
                               Brownsville, Texas   78520
1607 Main St.. Suite 1400
Dall*s. TX. 75M14709           Dear Mr. Cant":
2141742.6944
                                    You have asked whether a municipal regulation governing parking
                               in metered spaces is a criminal law in Texas.
4624 Alberta Ave.. Suite 160
El Paso. TX. 79905-2793
9151533-3404                        Your office informs us that citations for illegalparking     are
                               issued pursuant to city regulations. The:citstdons are attached by
                               city personnel to illegally parked cars and charge their owners with
1220 Dallas Ave., Suite 202
                               parking in violation of city regulations. The owner arust appear in
liousto”. TX. 770026966
713/6-
                               municipal court to answer to the charge. Brownsville. Tex., Ordinance
                               Code 032-317.    You inform us that these parking violations are
                               resolved, as are all other Class C misdemeanors, in Municipal Court
806 Broadway. Suite 312        through payment of a fine -- not rendition of a civil judgment.
Lubbock. TX. 79401379
80617473236
                                    Under the bifurcated Texas appellate court system, convictions
                               for violation of parking regulations are appealed to the Texas Court
4309 N. Tenth. Swte 6          of Criminal Appeals. Snell v. State, 518 S.W.2d 382 (Tex. Grim. App.
McAllen, TX. 76501.,665        - 1975); Ashworth V. State, 357 S.W.2d 573 (Tex. Crim. App. - 1962)'.
51215824547

                                    The issuance of a parking citation sets lo motion criminal
200 Main Plan. suite 400       proceedings against an individual who has parked in violation of the
San Antonio. TX. 702052797     local law. In our opinion, a municipal parking regulation enacted
512n25d191                     under the city's police power authority constitutes a criminal law.
                               See V.T.C.S. art. 1175. 5516, 18, 34; art. 6701d. 927(a)(l). See
An Equal Opportwmtyl           Ferally    Ex Parte Harrison. 122 S.W.2d 314 (Tex. 1939); Cityof
Affirmative Action Employer    Austin v. Daniels, 322 S.W.2d 384 (Tex. Civ. App. - Austin 1959).
                               aff'd. 335 S.W.Zd 753; City of Abilene v. Woodlock. 282 S.W.2d 736
                               (Tex. Civ. App. - Eastland 1955) cert. denied, 351 U.S. 925 (1956);
                               Harper v. City of Wichita Falls, 105 S.W.2d 743 (Tex. Civ. App. - Fort
                               Worth 1937, writ ref'd).




                                                             ?.   1696
Honorable Reynaldo S. Cantu, Jr. - Page 2       (MW-450)




                              SUMMARY

             A municipal parking regulation is a criminal
          law.




                                     A&   Ver



                                          hARK
                                                truly y



                                                    WH‘ITE
                                                           rs.   *




                                          Attorney General of Texas

JOEN W. FAINTER, JR.
First Assistant Attorney General                     -

RIC~ARIIE. GRAY III
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant AttortteyGeneral

APPROVEU:
OPINION COhhITTEE

Susan ~L.~
         Garrison, Chairman
Jon Bible
Rick Gilpin
Patricia Einojosa
Reed Lo&hoof
Jim Moellinger
Bruce Youngblood




                                P. 1697